1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6    GERALD PETERS GALLERY, INC., a                      Case No. 3:17-cv-00273-MMD
     New Mexico corporation, and GERALD
7    PETERS,                                                           ORDER
8                                       Plaintiff,
            v.
9
     PETER STREMMEL, STREMMEL
10   GALLERIES, LTD., a Nevada corporation,
     MIKE OVERBY, and COEUR D’ALENE
11   ART AUCTION OF NEVADA, L.L.C., a
     Nevada corporation,
12
                                    Defendants.
13

14         The Court granted summary judgment in Defendants’1 favor on the three state law

15   tort claims alleged in the First Amended Complaint. (ECF No. 59 at 10-12.) Defendants

16   moved for attorneys’ fees and costs.2 (ECF No. 64.) The Court will deny Defendants’

17   motion for fees and costs (“Motion”) because the Court disagrees with Defendants that

18   the claims were brought or maintained in bad faith or without reasonable grounds.

19         Defendants seek an award of attorneys’ fees and costs under the Court’s inherent

20   authority and under NRS § 18.010(2)(b). (ECF No. 64 at 7.) “When a losing party has

21   acted in bad faith, vexatiously, wantonly, or for oppressive reasons, sanctions under the

22   court’s inherent powers may take the form of attorney’s fees.” Primus Auto. Fin. Servs.,

23   Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir. 1997) (internal citation and quotation marks

24   omitted). Section 18.010(2)(b) of the Nevada Revised Statutes gives the court discretion

25
           1Defendants  are Peter Stremmel; Stremmel Galleries, Ltd.; Mike Overby; and
26
     Coeur d’Alene Art Auction of Nevada, LLC.
27
           2The Court has reviewed Plaintiffs Gerald Peters and Gerald Peters Gallery, Inc.’s
28   response (ECF No. 66) as well as Defendants’ reply (ECF No. 70).

                                                     1
1    to award attorney’s fees to a prevailing party where the claim “was brought or maintained

2    without reasonable ground or to harass the prevailing party.” NRS § 18.010(2)(b). The

3    court must determine if evidence in the record exists to support “the proposition that the

4    complaint was brought without reasonable grounds or to harass the other party.” Kahn v.

5    Morse & Mowbray, 117 P.3d 227, 238 (Nev. 2005) (quoting Semenza v. Caughlin Crafted

6    Homes, 901 P.2d 684, 687 (Nev. 1995)).

7           The Court agrees with Plaintiffs that Defendants have not demonstrated that

8    Plaintiffs initiated or pursued their claims in bad faith or without reasonable grounds. The

9    Court granted summary judgment based primarily on the finding that it would not have

10   been reasonable for the recipients of the first two statements to understand that

11   Defendant Peter Stremmel intended to refer to Plaintiffs and to disparage Plaintiffs, and

12   that the third statement cannot reasonably be understood to refer to Plaintiffs under the

13   circumstances here. (ECF No. 59 at 8-9.) However, the Court’s finding that the disputed

14   statements are not defamatory as a matter of law is not the same as concluding that

15   Plaintiffs’ claims are frivolous or lack reasonable grounds, which the Court did not find. In

16   fact, the statements at issue required careful analysis by the Court. Accordingly, the Court

17   will deny Defendants’ Motion.

18          It is therefore ordered that Defendants’ motion for attorneys’ fees and costs (ECF

19   No. 64) is denied.

20          DATED THIS 21st day of February 2019.

21

22                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

                                                  2
